challenging the denial of a motion to dismiss . . . ."). While we have, on
                occasion, departed from this rule, see Int'l Game Tech., Inc. c. Second
                Judicial Din. Court, 122 Nev. 132, 142-43, 127 P.3d 1088, 1096 (2006), we
                are not persuaded it is appropriate to do so here, in the context of an order
                denying dismissal of a complaint presenting mixed common-law,
                corporate, and statutory receivership claims, the framing and resolution of
                which will benefit from further legal and factual development in the
                district court. We also note that an extraordinary writ of mandamus may
                only issue "where there is not a plain, speedy and adequate remedy in the
                ordinary course of law." NRS 34.170. Petitioner has not established that
                an eventual direct appeal, whether from the final judgment or an order
                appointing a receiver if one is entered, see NRAP 3A(b)(4), does not afford
                an adequate legal remedy.
                             For these reasons, we ORDER the petition DENIED.




                                          A  ess--
                                         Hardesty
                                                           c    , CA.




                PPOL
                Parraguiri                                 DOUglas_




                                                           Saitta



                                                           Pickering




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) (947A
                 cc:   Second Judicial District Court Department 6
                       Kolesar & Leatham, Chtd.
                       Dill, Dill, Carr, Stonbraker & Flutchings, P.C.
                       Williams, Williams, Rattner & Plunkett, P.C.
                       Maupin, Cox & LeGoy
                       Washoe District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                       3
(0) 1947A (Leo